Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 24, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Notice of Non-responsive Amendment
	Applicant’s reply filed on 11/24/2021 is not fully responsive to the prior Office Action mailed 05/24/2021 because of the following omission(s) or matter(s): 
	37 CFR 1.111(b) states:
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the 
	
	In response to the prior rejection of claim 66 under 35 U.S.C. 112(b) set forth in the previous Office action (pages 6-7), Applicant merely stated that the rejection is moot because claim 66 has been cancelled. Applicant states that the recitation is “clear and definite” but failed present arguments. See page 12 of Applicant’s reply. Applicant’s remarks are non-responsive because, although claim 66 is now cancelled, the same recitation previously rejected under 35 U.S.C. 112(b) now appears in new claim 102.  While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

Amendments
           Applicant's amendment, filed November 24, 2021, is acknowledged. 
	Claims 1-21, 30-73 are cancelled.
	Applicant has amended claims 22, 25-26, 28-29, and 74.
	Applicant has added new claims 75-105.
	Claims 22-29, 74-105 are pending.
Claims 22-29, 74-105 are under examination. 

	


Priority
	This application is a National Stage of International Application No. PCT/US2016/064414 filed December 1, 2016, claiming priority based on U.S. Provisional Patent Application No. 62/261,815 filed December 1, 2015. 

Information Disclosure Statement
	The information disclosure statement (IDS) filed 11/24/2021 has been considered.

Withdrawal of Prior Claim Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 05/24/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections presently applied to the instant application.
	In particular, the previous rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn. Applicant’s remarks filed 11/24/2021 regarding these rejections (see pages 14-16 of Applicant’s reply) have been carefully considered, but are moot because these rejections have been withdrawn. The following rejection under 35 U.S.C. 102 and 35 U.S.C. 103 are newly applied.

Claim Objections
	Claims 22, 98, and 102 are objected to because of the following informalities:
Claim 22 recites the abbreviation “AAV”, claim 91 recites the abbreviation “VA”, claim 98 recites the abbreviation “ITR”, and claim 102 recites the abbreviation “VP”, each without first identifying the element by its complete name prior to using the abbreviation. Each element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. adeno-associated virus (AAV). Appropriate correction is required.

Claims 23-24, 27, 74-105 are objected to because of the following informalities:
	Claims 23-24, 27, 74-105 are dependent claims. However, each dependent claim is drafted in the form “A method according to claim …”, which does not conform to U.S. practice. Because dependent claims 23-24, 27, 74-105 specifically reference previously recited claims, the article “The” should be used in place of the article “A”, e.g. “The method according to claim …”. Appropriate correction is required.

Claims 27, 74, and 79 are objected to because of the following informalities:
	Claim 27 recites “harvesting” and “isolating and/or purifying” steps. Claims 74 and 79 recite multiple “wherein” clauses. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP 608.01(m). Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 102 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
having 75% or more sequence identity to any of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV10, AAV11, or AAV-2i8 VP1, VP2 and/or VP3 capsid proteins”. The claim is indefinite because the claim recites a protein having at least 75% sequence identity without providing a corresponding sequence or sequences to measure/assess said sequence identity. Thus, the phrase "75% or more sequence identity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Response to arguments: In papers filed March 17, 2021, Applicant argued that the recitation (which was previously presented in now cancelled claim 66) is definite because “the artisan is equipped with the knowledge and means to undertake a comparison of any sequence of interest to a known VP sequence from any of the recited serotypes and ascertain whether the sequence of interest has ‘75% or more identity’ to that known VP sequence. A simple BLAST alignment would be sufficient” (page 21). Applicant's remarks have been carefully considered, but are not found persuasive. In this case, the recitation is indefinite because the artisan does not know what particular sequence to use as a reference to perform the comparison. For example, if the one's AAV1 VP1 sequence shares 76% identity to a first AAV1 VP1 sequence found in the prior art but only 74% identity to a second AAV1 VP1 sequence found in the prior art, then one would not know whether or not the sequence infringes upon the claim.


Claims 22-29, 74-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 22-29, 74-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22, 25-26, 28-29 recite (1) “one or more plasmids comprising nucleic acids encoding AAV packaging proteins and nucleic acids encoding helper proteins or function” and (2) “a plasmid comprising a nucleic acid that encodes a protein or is transcribed into a transcript of interest”. The claims subsequently recite that “said plasmids are in a molar ratio range of about 1:0.01 to about 1:100, or are in a molar ratio range of about 100:1 to about 1:0.01”. The recitation is generally indefinite so as to render the subject matter Applicant intends to claim unclear. In this case, it is unclear what plasmids are referred to in the phrase “said plasmids are in a molar ratio range of about 1:0.01 to about 1:100, or are in a molar ratio range of about 100:1 to about 1:0.01” because “said plasmids” may refer to more than two plasmids recited in the claims. It is further unclear how the molar ratio ranges are defined. For example, for the molar ratio of “1:0.01”, it is unclear what 

Claim 97 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 97 recites “the second plasmid”. There is insufficient antecedent basis for this limitation in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Compare to claim 96. 

Claim 102 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 102 recites “a modified or variant VP1, VP2 and/or VP3 capsid protein selected from any of: AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV10, AAV11, and AAV-2i8 AAV serotypes”. The term “and” indicates that each member of the recited list of AAV serotypes is required as a single combination. Accordingly, a single member of the recited list cannot be “selected from” a single combination. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that amending the claims to replace the phrase “selected from any of: AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV10, AAV11, and AAV-2i8 AAV serotypes” with the phrase “selected from AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV10, AAV11, or AAV-2i8 AAV serotypes” would be remedial because said 

Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites “A method according to Claim 22, further comprising the step of harvesting said …”. Claim 27 recites “A method according to Claim 26, further comprising the step of (f) harvesting …”. There is insufficient antecedent basis for “the step of harvesting” in these claims. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claims 27, 91, and 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites “A method according to Claim 26, further comprising the step of (f) harvesting the transfected cells produced in step (e) and/or culture medium from the transfected cells produced in step (e) to produce a cell and/or culture medium harvest; and/or isolating and/or purifying recombinant AAV vector from the cell and/or culture medium harvest of said step of (f), thereby producing recombinant AA V vector comprising a nucleic acid that encodes a protein or is transcribed into a transcript of interest.”
and/or E4, and/or non-AAV helper proteins, or the nucleic acid encodes VA RNA.”
	Claim 102 recites “A method according to Claim 22, wherein the AAV vector comprises a VP1, VP2 and/or VP3 capsid protein having 75% or more sequence identity to any of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV10, AAV11, or AAV-2i8 VP1, VP2 and/or VP3 capsid proteins, or comprises a modified or variant VP1, VP2 and/or VP3 capsid protein selected from any of: AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV10, AAV11, and AAV-2i8 AAV serotypes.”
These recitations are generally indefinite so as to render the subject matter Applicant intends to claim unclear. As emphasized above, claims 27, 91, and 102 recite a myriad of “and”, “or”, “and/or” statements so as to render the one or more combinations of elements Applicant is attempting to claim generally confusing and unclear. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 81 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
In papers filed 11/24/2021, Applicant added new claim 81 to recite a linear polyethylenimine (PEI) with a molecular weight in the range of about 4,000 Da to about 160,000 Da and/or in the range of about 2,500 Da to about 250,000 Da in free base form. The amendment is new matter. Paragraphs [0037, 0161, 0173-0174] of the specification as originally filed discloses using “PEI ‘Max’ 40KDa” and “PEI 25KDa”. Thus, the specification reasonably discloses using PEI with molecular weights of 25 kDa and 40 kDa, which are equivalent to 25,000 Da and 40,000 Da, respectively. However, such disclosures do not reasonably provide written support for the recited PEI molecular weight ranges of about 4,000 Da to about 160,000 Da and/or about 2,500 Da to about 250,000 Da in free base form. Paragraph [0018] of the specification as originally filed discloses: “a hydrolyzed linear polyethylenimine with a molecular weight in the range of about 4,000 to about 160,000 and/or in the range of about 2,500 to about 250,000 molecular weight in free base form”. This disclosure is problematic because it fails to indicate what units the molecular weight ranges are measured in. For example, the disclosure does not inform the reader if disclosed molecular weight ranges are in units of daltons (Da), kilo-daltons (kDa), grams per mmol, or some other unit of measurement. For these reasons, the specification as originally filed fails to disclose the PEI molecular weight ranges, as recited in claim 81, and the amendment lacks written support in the application as originally filed.
Response to arguments: In papers filed 11/24/2021, Applicant argues that “Da” is commonly used to refer to a molecular weight in Daltons and it is clear that the molecular weight values recited for PEI is in Daltons. Applicant argues that “the Examiner has provided no reason whatsoever why one of skill in the art would not know that the values for PEI molecular weight recited in the specification or claims would be anything other than Daltons”. See page 13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s remarks suggest a misunderstanding of Examiner’s rejection. The issue is not whether one of ordinary skill in the art would have recognized “Da” to refer to “Daltons”. The Examiner acknowledges that Da is understood in the art to be an abbreviation of Daltons. The issue is that the application as originally filed lacks sufficient written support for a linear polyethylenimine (PEI) with a molecular weight in the range of about 4,000 Daltons (Da) to about 160,000 Daltons (Da) and in the range of about 2,500 Daltons (Da) to about 250,000 Daltons (Da) in free base form. Paragraph [0018] of the specification as originally filed discloses: “a hydrolyzed linear polyethylenimine with a molecular weight in the range of about 4,000 to about 160,000 and/or in the range of about 2,500 to about 250,000 molecular weight in free base form”. But this disclosure does not indicate that the molecular weight ranges are measured in Daltons (Da), and Applicant has provided no reason whatsoever why one of skill in the art would know that the molecular weight ranges, as disclosed in paragraph [0018], are measured in Daltons (Da), as opposed to some other unit of measurement, e.g. kilo-daltons (kDa), grams/mmol, grams/2 mol, etc.


Claims 22-29, 74-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
This is a new matter rejection.
Claims 22, 25-26, 28-29, 94-97 recite “nucleic acids encoding helper proteins or function”. That is, the claims recite nucleic acids that encode for “function”, as opposed to nucleic acids that encode for “proteins”. Nowhere in the application as originally filed is there written support for nucleic acids that encoding for “function”, as recited in claims 22, 25-26, 28-29, 94-97. For these reasons, the limitation that the nucleic acids that encode for “function” is new matter.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 85 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 85, dependent on claim 22, recites “wherein said Free PEI is added to said cells before, at the same time as, or after said plasmid/PEI mixture is contacted with said cells”. However, claim 22, in paragraph (f), recites that the Free PEI is added after contacting cells with the . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claims 94-95 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 94 and 95, both dependent on claim 22, recite “the one or more plasmids comprising nucleic acids encoding AAV packaging proteins and/or nucleic acids encoding helper proteins or function”. However, claim 22, in paragraph (a), recites “one or more plasmids comprising nucleic acids encoding AAV packaging proteins and nucleic acids encoding helper proteins or function”. Accordingly, claims 94 and 95 are both improper dependent for broadening the scope of claim 22. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-28, 74-85, 87-92, 94-103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. “Transfection of mammalian cells using linear polyethylenimine is a simple and effective means of producing recombinant adeno-associated virus vectors”, Journal of Virological Methods 138 (2006) 85–98; as evidenced by Yue et al. “Revisit complexation between DNA and polyethylenimine — Effect of uncomplexed chains free in the solution mixture on gene transfection”, Journal of Controlled Release 155 (2011) 67–76; Sato et al. “Single-cell lineage tracking analysis reveals that an established cell line comprises putative cancer stem cells and their heterogeneous progeny”, March 2016, Scientific Reports, 6:23328, pages 1-11; and Damdindorj et al. “A Comparative Analysis of Constitutive Promoters Located in Adeno-Associated Viral Vectors”, August 2014, PLoS ONE 9(8): e106472, pages 1-10.
This rejection is newly applied.
Claim Interpretation: Claim 22 recites the term “optionally” in line 11; claim 25 recites the term “optionally” in line 11; claim 26 recites the term “optionally” in line 12; and claim 28 recites the term “optionally” in line 12. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. In this case, under the broadest reasonable interpretation of the claims, the term “optionally”, as recited in claims 22, 25, 26, and 28, fairly suggests that each step/limitation following the term “optionally” is optional and not required by the claims. Compare to line 12 of claim 29.
With respect to claims 22, 25-26, and 28, Reed discloses a method for producing transfected cells that produce recombinant adeno-associated virus (AAV) vector comprises a nucleic acid that 
(a) one or more plasmids comprising nucleic acids encoding AAV packaging proteins (section 2.10, “The second plasmid, pAd8 (Samulski et al., 1987, 1989) expresses the AAV replication and capsid genes.”) and nucleic acids encoding helper proteins (section 2.10, “The third plasmid, pXX6, (14) expresses the adenovirus E2A, E4, and VA genes”);
(b) a plasmid comprising a nucleic acid that encodes a protein of interest or is transcribed into a transcript of interest (section 2.10, “Production of recombinant AAV requires transfection of cells with three plasmids. The first plasmid, pGET-GFP, contains a recombinant AAV vector that expresses EGFP”); and
(c) a polyethylenimine (PEI) solution (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20)”),
wherein said plasmids are in a molar ratio range of about 1:0.01 to about 1:100 (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids.”; see also section 2.10, “Each set consisted of five wells: 1. pAd8, pXX6 and pGET-GFP (0.12 pmol/well of each)”.
Regarding claim 82, Reed further discloses wherein the molar ratio of nitrogen (N) in Total PEI to phosphate (P) in plasmid is 20:1 (N:P) in the transfection mixture (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20)”). 
In addition, prior to the effective filing date of the instantly claimed invention, Yue teaches that Free PEI exists when N/P is greater than 3 (ABSTRACT, “confirms that nearly all the DNA chains are complexed with PEI to form polyplexes when the molar ratio of nitrogen from PEI to phosphate from DNA (N:P) reaches ~3, but the PEI/DNA polyplexes have a high in-vitro gene transfection efficiency only when N:P≥10.”; pages 70-71, joining paragraph, “… further confirming 
Regarding claims 23-24, and 27, Reed further discloses contacting cells with the transfection mixture and incubating the cells for 6 hours to produce transfected cells. See section 2.10. 6 hours is “about” 4 hours under the broadest reasonable interpretation.
Reed further discloses harvesting the transfected cells and medium, followed by isolating and purifying the AAV vector from the harvested cells and medium. See section 2.10.
Regarding claims 74 and 79, Reed discloses a PEI:plasmid weight ratio of 2.58:1 (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20)”; section 3.3, first paragraph, “Therefore, we have adapted a [N/P] ratio 20 as our standard. This is equivalent to 2.58 µg PEI per 1 µg DNA.”).
Regarding claims 75 and 78, Reed further discloses that the cells are in contact with the transfection mixture for 6 hours (section 2.10, “After transfection the plates were incubated for 6 h at 37◦C. The media containing the transfection mixture was aspirated off and re-fed with 2ml of DMEM plus 5% calf serum.”).
In addition, the recitations that the cells “have been in contact …”, as recited in claim 75, and that the cell culture “has been incubated for …”, as recited in claim 78, are written in the past tense and therefore are product-by-process limitations under the broadest reasonable interpretation. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, the recitations merely indicate incubation times in the past tense and do not positively limit the active method steps performed in the claimed method because said recitations are recited as product-by-process limitations.
Regarding claim 76, Reed discloses that transfection is performed in a plate. See section 2.10.
Regarding claims 77 and 90, Reed discloses that encoded AAV packaging proteins comprise AAV rep and AAV cap (i.e. capsid proteins) (see section 3.5, “The second plasmid, pAd8, contains the AAV2 replication and capsid genes.”).
Regarding claim 80, Reed discloses that the PEI is linear PEI. See section 2.2. The recitation that the linear PEI is “hydrolyzed” linear PEI is directed to a product-by-process limitation. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, the recitation merely indicates that the linear PEI was synthesized by a hydrolysis reaction and does not positively limit the structure of the linear PEI as recited in the claims.
Regarding claim 81, Reed discloses that the linear PEI has a molecular weight of 2500, 25000, and 250000 Da. See section 2.2.
Regarding claim 83, Reed discloses that the transfection mixture (PEI/plasmid mixture) has been incubated with cells for 6 hours (section 2.10, “After transfection the plates were incubated for 6 h at 37◦C. The media containing the transfection mixture was aspirated off and re-fed with 2ml of DMEM plus 5% calf serum.”).
The term “about” is neither defined by the claims nor specification. Accordingly, 6 hours is considered “about” 4 hours under the broadest reasonable interpretation.
In addition, the recitation that the PEI/plasmid mixture (transfection mixture) “has been” incubated for about 30 second to about 4 hours is written in the past tense and therefore is a product-by-process limitation under the broadest reasonable interpretation. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, the recitation merely indicates that the PEI/plasmid mixture (transfection mixture) was previously incubated for about 30 second to about 4 hours prior to its use in the claimed method and does not 
Regarding claim 84, as discussed above, the transfection mixture of Reed necessarily comprises free PEI, as evidenced by Yue, because Free PEI exists when N/P is greater than 3 and Reed discloses using an N/P = 20. Accordingly, it is clear that the transfection mixture of Reed is 20 parts Total PEI, wherein 3 parts are polyplex PEI and 17 parts are free PEI. Therefore the amount of Free PEI is about 17 parts divided by 20 parts Total PEI, which is equivalent to 85% of Total PEI.
Regarding claim 85, as discussed above, the transfection mixture of Reed necessarily comprises Free PEI, as evidenced by Yue, because Free PEI exists when N/P is greater than 3 and Reed discloses using an N/P = 20. Accordingly, it is clear that the Free PEI is added to the cells at the same time as the plasmid/PEI mixture (transfection mixture).
Regarding claim 87, the recitation that the cells “have been” grown or maintained in a serum-free culture medium is written in the past tense and therefore is a product-by-process limitation under the broadest reasonable interpretation. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, the recitation merely indicates that the cells were previously cultured prior to its use in the claimed method and does not positively limit the structure and/or manipulative actions of the claimed method.
Regarding claims 88 and 103, Reed discloses plating 2 x 106 HeLa cells in 2 mL of medium, which is equivalent to a density of 1 x 106 cells/mL, and incubating the cells for 48 h prior to contact with the transfection mixture (plasmid/PEI mixture) (see section 2.10, “XDC293 and HeLa cells were seeded in six-well plates with 2×105 cells/well in 2 mL of DMEM plus 5% calf serum were used for transfection. Cells were incubated at 37◦C for 48 h before transfection”). Sato evidences that HeLa cells have a doubling time of 42.6 hours (page 2, second to last paragraph, “the 6 cells/mL to 4 x 106 cells/mL prior to transfection (i.e. prior to contact with the transfection mixture).
Regarding claim 89, the claim is directed to the viability of the cells immediately prior to contact with the transfection mixture (plasmid/PEI mixture). Reed reports that 40% of cells were dead after transfection of XDC293 cells with 250,000 Da linear PEI. In comparison, Reed reports that no cytotoxic effects were observed after transfecting HeLa cells with 25,000 Da linear PEI. See page 92, col. 1. Accordingly, one of ordinary skill in the art would have reasonably expected a cell viability greater than about 60% prior to transfection.
Regarding claim 91, Reed discloses wherein the helper proteins comprise adenovirus E2, E4, and VA RNA genes (section 3.5, “The third plasmid, pXX6, expresses three gene-products from adenovirus type 5 that are required for AAV replication (E2A, E4orf6, and VA).”).
Regarding claim 92, Reed discloses wherein the cells are mammalian cells (section 2.10, “XDC293 and HeLa cells were seeded in six-well plates with 2×105 cells/well in 2 mL of DMEM plus 5% calf serum were used for transfection.”).
Regarding claim 94, Reed discloses wherein the total amount of plasmid comprising the nucleic acid that encodes a protein of interest and plasmids comprising nucleic acids encoding AA V packaging proteins and nucleic acids encoding helper proteins is 3 µg in 2 mL of cell culture, which is equivalent to 1.5 µg per mL of cells (section 2.10, “XDC293 and HeLa cells were seeded in six-well plates with 2×105 cells/well in 2 mL of DMEM plus 5% calf serum were used for transfection. … Each transfected well contained 3µg total DNA. Each set consisted of five wells: 1. pAd8, pXX6 and pGET-GFP (0.12 pmol/well of each).”).
Regarding claim 95, Reed discloses wherein the molar ratio of the plasmid comprising the nucleic acid that encodes a protein of interest to the plasmid comprising nucleic acids encoding helper proteins is 1:1 (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids [pAd8, pXX6 and pGET-GFP].”).
Regarding claim 96, Reed discloses that the plasmids comprise a first plasmid comprising the nucleic acids encoding AAV packaging proteins (section 2.10, “The second plasmid, pAd8 (Samulski et al., 1987, 1989) expresses the AAV replication and capsid genes”) and a second plasmid comprising the nucleic acids encoding helper proteins (section 2.10, “The third plasmid, pXX6, (14) expresses the adenovirus E2A, E4, and VA genes”).
Regarding claim 97, Reed discloses wherein the molar ratio of the plasmid comprising the nucleic acid that encodes a protein of interest to the first plasmid comprising the nucleic acids encoding AAV packaging proteins to the second plasmid comprising the nucleic acids encoding helper proteins is 1:1:1 (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids [pAd8, pXX6 and pGET-GFP].”).
Regarding claims 98-99, Reed discloses wherein the AAV comprises an AAV serotype, two AAV ITRs, and an expression control element (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids. Plasmid pGET-GFP contains an EGFP gene downstream of a strong transcription enhancer from human cytomegalovirus and the promoter from the chicken β-actin gene (Fig. 9A). This EGFP expression cassette is flanked by two terminal repeats from AAV2. The terminal repeats contain the AAV2 origin of replication and packaging signals. This plasmid also contains a stuffer fragment from the bacteriophage lambda to make the recombinant AAV 4736 nucleotides long, which is similar to wild-type AAV2 and optimal for ssDNA production (Tullis and Shenk, 2000). The second plasmid, pAd8, contains the AAV2 replication and capsid genes.”).
Regarding claims 100-101, Reed teaches wherein the AAV vector comprises a β-actin promoter (see Figure 9A on page 95). Damdindorj evidences that the β-actin promoter is a constitutive promoter (page 1, first paragraph). Thus, Reed teaches wherein the AAV vector comprises a constitutive expression control element, as evidenced by Damdindorj. Since constitutive promoters are unregulated and not tissue-specific, the β-actin promoter taught by Reed fulfills the limitation “wherein the expression control element comprises an element that confers expression in liver”, as recited in claim 101.
Regarding claim 102, Reed discloses wherein the AAV vector comprises VP1, VP2, and VP3 capsid proteins of AAV2 (ABSTRACT, “We have used this protocol to produce recombinant adeno-associated virus (AAV) in XDC293 cells and in HeLa cells. This requires transient expression of three adenovirus gene-products (E2A, E4orf6, and VA RNAs) as well as the AAV replication (Rep78, Rep68, Rep52, and Rep40) and capsid (VP1, VP2, and VP3) proteins.”; section 3.5, “The second plasmid, pAd8, contains the AAV2 replication and capsid genes.”).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-29, 74-85, 87-92, 94-105 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. “Transfection of mammalian cells using linear polyethylenimine is a simple and effective means of producing recombinant adeno-associated virus vectors”, Journal of Virological Methods 138 (2006) 85–98; in view of Yue et al. “Revisit complexation between DNA and polyethylenimine — Effect of uncomplexed chains free in the solution mixture on gene transfection”, Journal of Controlled Release 155 (2011) 67–76; Sato et al. “Single-cell lineage tracking analysis reveals that an established cell line comprises putative cancer stem cells and their heterogeneous progeny”, March 2016, Scientific Reports, 6:23328, pages 1-11; and Damdindorj et al. “A Comparative Analysis of Constitutive Promoters Located in Adeno-Associated Viral Vectors”, August 2014, PLoS ONE 9(8): e106472, pages 1-10.
This rejection is newly applied.
With respect to claims 22-29, and 82, Reed discloses a method for producing transfected cells that produce recombinant adeno-associated virus (AAV) vector comprises a nucleic acid that encodes for a protein or is transcribed into a transcript of interest. See Abstract. Reed discloses providing a transfection mixture comprising
(a) one or more plasmids comprising nucleic acids encoding AAV packaging proteins (section 2.10, “The second plasmid, pAd8 (Samulski et al., 1987, 1989) expresses the AAV replication and capsid genes.”) and nucleic acids encoding helper proteins (section 2.10, “The third plasmid, pXX6, (14) expresses the adenovirus E2A, E4, and VA genes”);
(b) a plasmid comprising a nucleic acid that encodes a protein of interest or is transcribed into a transcript of interest (section 2.10, “Production of recombinant AAV requires transfection of cells with three plasmids. The first plasmid, pGET-GFP, contains a recombinant AAV vector that expresses EGFP”); and
(c) a polyethylenimine (PEI) solution (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20)”),
wherein said plasmids are in a molar ratio range of about 1:0.01 to about 1:100 (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids.”; see also 
Reed further discloses contacting cells with the transfection mixture and incubating for 6 hours to produce transfected cells. See section 2.10. 6 hours is “about” 4 hours under the broadest reasonable interpretation.
 Reed further discloses harvesting the transfected cells and medium, followed by isolating and purifying the AAV vector from the harvested cells and medium. See section 2.10.
Reed does not disclose adding Free PEI to the plasmid/PEI cell culture, as recited in the claims. In other words, Reed does not perform a step of adding Free PEI to the culture after contacting the cells with the transfection mixture (plasmid/PEI mixture). However, Reed discloses that the molar ratio of nitrogen (N) in Total PEI to phosphate (P) in plasmid is 20:1 (N:P) in the transfection mixture (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20)”). Prior to the effective filing date of the instantly claimed invention, Yue teaches that Free PEI exists when N/P is greater than 3 (ABSTRACT, “confirms that nearly all the DNA chains are complexed with PEI to form polyplexes when the molar ratio of nitrogen from PEI to phosphate from DNA (N:P) reaches ~3, but the PEI/DNA polyplexes have a high in-vitro gene transfection efficiency only when N:P≥10.”; pages 70-71, joining paragraph, “… further confirming that DNA is fully condensed by PEI only when N:P≥3. For N:P=10, ~70% of the PEI chains are free in the solution mixture of PEI and DNA”). Thus, since Reed discloses using an N/P = 20 and Yue teaches that free PEI exists when N/P≥3, the transfection mixture taught by Reed necessarily comprises Free PEI. Accordingly, Reed teaches that the Free PEI is added to the culture at the same time as the transfection mixture (plasmid/PEI mixture) is contacted with the cells.
As discussed above, Reed teaches that the Free PEI is added to the culture at the same time as the transfection mixture (plasmid/PEI mixture) is contacted with the cells. The instant claims after the transfection mixture (plasmid/PEI mixture) is contacted with the cells. Yue is relevant prior art for teaching a method of transfecting cells (see ABSTRACT) comprising the steps of:
contacting cells with a transfection mixture comprising PEI and plasmid (plasmid/PEI mixture);
adding free PEI to the plasmid/PEI cell culture to produce a free PEI/plasmid/PEI cell culture (page 71, last paragraph, “Furthermore, we decided to add the 7 portions of free PEI chains at different times; namely, hours before or after the administration of the PEI/DNA polyplexes (N:P=3), so that the final and total N:P ratio remains 10. We define t=0 for the simultaneous addition of the PEI/ DNA polyplexes (N:P=3) and 7 portions of free PEI chains.”); and
incubating the free PEI/plasmid/PEI cell culture for at least 4 hours to produce transfected cells (Figure 6 on page 72; and page 72, first full paragraph, “Fig. 6 also reveals that in the delayed addition of free PEI chains, i.e., t>0 … incubation time was fixed to be 48 h, starting from the polyplex administration.”).
In particular, Yue teaches that the Free PEI is added to the plasmid/PEI cell culture before, at the same time as, or after the plasmid/PEI mixture is contacted with said cells (Figure 6 on page 72). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the AAV production method taught by Reed so that the Free PEI is added to the cell culture after, as opposed to at the same time as, the cells are contacted with the plasmid/PEI mixture (transfection mixture), as taught by Yue, because Yue teaches that the Free PEI may be added to the plasmid/PEI cell culture before, at the same time as, or after the plasmid/PEI mixture is contacted with the cells with predictable results (Figure 6 on page 72). Essentially, one of ordinary skill in the art, considering the disclosures of Reed and Yue in combination, would have recognized that, although Reed adds Free PEI at the same time as the cells are contacted with the plasmid/PEI mixture, the Free PEI could have been alternatively added after the cells are contacted with the plasmid/PEI mixture with a reasonable expectation of success because such a modification would have been a simple rearrangement of Reed’s method with predictable results, as taught by Yue.
It is further noted that Yue expressly discloses the advantages of adding Free PEI chains for enhancing transfection efficiency about 50-fold (see Figure 13 on page 74; see also page 74, col. 1, “it is worth noting that this reduced transfection efficiency is still ~50-fold higher than that without the addition of free PEI chains (N:P=3), clearly indicating that the free PEI chains mainly play their role inside the cells.”). 
Regarding claims 74 and 79, Reed discloses a PEI:plasmid weight ratio of 2.58:1 (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20)”; section 3.3, first paragraph, “Therefore, we have adapted a [N/P] ratio 20 as our standard. This is equivalent to 2.58 µg PEI per 1 µg DNA.”).
Regarding claims 75 and 78, Reed further discloses that the cells are in contact with the transfection mixture for 6 hours (section 2.10, “After transfection the plates were incubated for 6 h at 37◦C. The media containing the transfection mixture was aspirated off and re-fed with 2ml of DMEM plus 5% calf serum.”).
In addition, the recitations that the cells “have been in contact …”, as recited in claim 75, and that the cell culture “has been incubated for …”, as recited in claim 78, are written in the past tense and therefore are product-by-process limitations under the broadest reasonable interpretation. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, the recitations merely indicate incubation times in the past tense and do not positively limit the active method steps performed in the claimed method because said recitations are recited as product-by-process limitations.
Regarding claim 76, Reed discloses that transfection is performed in a plate. See section 2.10.
Regarding claims 77 and 90, Reed discloses that encoded AAV packaging proteins comprise AAV rep and AAV cap (i.e. capsid proteins) (see section 3.5, “The second plasmid, pAd8, contains the AAV2 replication and capsid genes.”).
Regarding claim 80, Reed discloses that the PEI is linear PEI. See section 2.2. The recitation that the linear PEI is “hydrolyzed” linear PEI is directed to a product-by-process limitation. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, the recitation merely indicates that the linear PEI was synthesized by a hydrolysis reaction and does not positively limit the structure of the linear PEI as recited in the claims.
Regarding claim 81, Reed discloses that the linear PEI has a molecular weight of 2500, 25000, and 250000 Da. See section 2.2.
Regarding claim 83, Reed discloses that the transfection mixture (PEI/plasmid mixture) has been incubated with cells for 6 hours (section 2.10, “After transfection the plates were incubated for 6 h at 37◦C. The media containing the transfection mixture was aspirated off and re-fed with 2ml of DMEM plus 5% calf serum.”).
The term “about” is neither defined by the claims nor specification. Accordingly, 6 hours is considered “about” 4 hours under the broadest reasonable interpretation.
In addition, the recitation that the PEI/plasmid mixture (transfection mixture) “has been” incubated for about 30 second to about 4 hours is written in the past tense and therefore is a product-by-process limitation under the broadest reasonable interpretation. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, the recitation merely indicates that the PEI/plasmid mixture (transfection mixture) was previously incubated for about 30 second to about 4 hours prior to its use in the claimed method and does not 
Furthermore, Yue teaches that the PEI/plasmid mixture is incubated for 5 minutes prior to contact with the cell culture. See section 2.2 on page 68.
Regarding claim 84, as discussed above, the transfection mixture of Reed necessarily comprises free PEI, as evidenced by Yue, because Free PEI exists when N/P is greater than 3 and Reed discloses using an N/P = 20. Accordingly, it is clear that the transfection mixture of Reed is 20 parts Total PEI, wherein 3 parts are polyplex PEI and 17 parts are free PEI. Therefore the amount of Free PEI is about 17 parts divided by 20 parts Total PEI, which is equivalent to 85% of Total PEI.
Yue teaches that N/P = 10, wherein 7 parts are free PEI (e.g. see Figure 6). Therefore the amount of Free PEI is about 7 parts divided by 10 parts Total PEI, which is equivalent to 70% of Total PEI.
Regarding claim 85, as discussed above, the transfection mixture of Reed necessarily comprises free PEI, as evidenced by Yue, because Free PEI exists when N/P is greater than 3 and Reed discloses using an N/P = 20. Accordingly, it is clear that the Free PEI is added to the cells at the same time as the plasmid/PEI mixture (transfection mixture).
In addition, Yue teaches that the Free PEI is added to the plasmid/PEI cell culture before, at the same time as, or after the plasmid/PEI mixture is contacted with said cells (Figure 6 on page 72).
Regarding claim 87, the recitation that the cells “have been” grown or maintained in a serum-free culture medium is written in the past tense and therefore is a product-by-process limitation under the broadest reasonable interpretation. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, the recitation merely indicates that 
In addition, Yue teaches that the cells are grown and maintained in serum-free culture medium prior to contact with the transfection mixture. See Figure 14; see page 74, col. 1-2, joining paragraph. 
Regarding claims 88 and 103, Reed discloses plating 2 x 106 HeLa cells in 2 mL of medium, which is equivalent to a density of 1 x 106 cells/mL, and incubating the cells for 48 h prior to contact with the transfection mixture (plasmid/PEI mixture) (see section 2.10, “XDC293 and HeLa cells were seeded in six-well plates with 2×105 cells/well in 2 mL of DMEM plus 5% calf serum were used for transfection. Cells were incubated at 37◦C for 48 h before transfection”). Sato evidences that HeLa cells have a doubling time of 42.6 hours (page 2, second to last paragraph, “the doubling time measured for HeLa cells cultured in a CO2 incubator (42.6 h)”). Since the incubation time (48 hrs) is between the first and second doubling times (42.6 hrs, and 85.2 hrs, respectively), the ordinary artisan would have reasonably expected that the cells are subcultured to a density in the range of 1 x 106 cells/mL to 4 x 106 cells/mL prior to transfection (i.e. prior to contact with the transfection mixture).
Regarding claim 89, the claim is directed to the viability of the cells immediately prior to contact with the transfection mixture (plasmid/PEI mixture). Reed reports that 40% of cells were dead after transfection of XDC293 cells with 250,000 Da linear PEI. In comparison, Reed reports that no cytotoxic effects were observed after transfecting HeLa cells with 25,000 Da linear PEI. See page 92, col. 1. Accordingly, one of ordinary skill in the art would have reasonably expected a cell viability greater than about 60% prior to transfection.
In addition, Yue reports that, after transfection, cell viability was well above 70% (page 71, col. 2, “It is also worth noting that in the general N:P range for transfection, i.e., N:P≤10, both the prior to transfection.
Regarding claim 91, Reed discloses wherein the helper proteins comprise adenovirus E2, E4, and VA RNA genes (section 3.5, “The third plasmid, pXX6, expresses three gene-products from adenovirus type 5 that are required for AAV replication (E2A, E4orf6, and VA).”).
Regarding claim 92, Reed discloses wherein the cells are mammalian cells (section 2.10, “XDC293 and HeLa cells were seeded in six-well plates with 2×105 cells/well in 2 mL of DMEM plus 5% calf serum were used for transfection.”).
Regarding claim 94, Reed discloses wherein the total amount of plasmid comprising the nucleic acid that encodes a protein of interest and plasmids comprising nucleic acids encoding AA V packaging proteins and nucleic acids encoding helper proteins is 3 µg in 2 mL of cell culture, which is equivalent to 1.5 µg per mL of cells (section 2.10, “XDC293 and HeLa cells were seeded in six-well plates with 2×105 cells/well in 2 mL of DMEM plus 5% calf serum were used for transfection. … Each transfected well contained 3µg total DNA. Each set consisted of five wells: 1. pAd8, pXX6 and pGET-GFP (0.12 pmol/well of each).”).
Regarding claim 95, Reed discloses wherein the molar ratio of the plasmid comprising the nucleic acid that encodes a protein of interest to the plasmid comprising nucleic acids encoding helper proteins is 1:1 (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids [pAd8, pXX6 and pGET-GFP].”).
Regarding claim 96, Reed discloses that the plasmids comprise a first plasmid comprising the nucleic acids encoding AAV packaging proteins (section 2.10, “The second plasmid, pAd8 (Samulski et al., 1987, 1989) expresses the AAV replication and capsid genes”) and a second plasmid 
Regarding claim 97, Reed discloses wherein the molar ratio of the plasmid comprising the nucleic acid that encodes a protein of interest to the first plasmid comprising the nucleic acids encoding AAV packaging proteins to the second plasmid comprising the nucleic acids encoding helper proteins is 1:1:1 (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids [pAd8, pXX6 and pGET-GFP].”).
Regarding claims 98-99, Reed discloses wherein the AAV comprises an AAV serotype, two AAV ITRs, and an expression control element (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids. Plasmid pGET-GFP contains an EGFP gene downstream of a strong transcription enhancer from human cytomegalovirus and the promoter from the chicken β-actin gene (Fig. 9A). This EGFP expression cassette is flanked by two terminal repeats from AAV2. The terminal repeats contain the AAV2 origin of replication and packaging signals. This plasmid also contains a stuffer fragment from the bacteriophage lambda to make the recombinant AAV 4736 nucleotides long, which is similar to wild-type AAV2 and optimal for ssDNA production (Tullis and Shenk, 2000). The second plasmid, pAd8, contains the AAV2 replication and capsid genes.”).
Regarding claims 100-101, Reed teaches wherein the AAV vector comprises a β-actin promoter (see Figure 9A on page 95). Damdindorj evidences that the β-actin promoter is a constitutive promoter (page 1, first paragraph). Thus, Reed teaches wherein the AAV vector comprises a constitutive expression control element, as evidenced by Damdindorj. Since constitutive promoters are unregulated and not tissue-specific, the β-actin promoter taught by Reed fulfills the limitation “wherein the expression control element comprises an element that confers expression in liver”, as recited in claim 101.
Regarding claim 102, Reed discloses wherein the AAV vector comprises VP1, VP2, and VP3 capsid proteins of AAV2 (ABSTRACT, “We have used this protocol to produce recombinant adeno-associated virus (AAV) in XDC293 cells and in HeLa cells. This requires transient expression of three adenovirus gene-products (E2A, E4orf6, and VA RNAs) as well as the AAV replication (Rep78, Rep68, Rep52, and Rep40) and capsid (VP1, VP2, and VP3) proteins.”; section 3.5, “The second plasmid, pAd8, contains the AAV2 replication and capsid genes.”).
Regarding claim 104-105, Reed discloses incubating the cells with the transfection mixture for 6 hours (section 2.10, “After transfection the plates were incubated for 6 h at 37◦C. The media containing the transfection mixture was aspirated off and re-fed with 2ml of DMEM plus 5% calf serum.”).
Yue discloses incubating the cells with the transfection mixture for 12-72 hours. See Figure 7; see first full paragraph on page 72.

Claims 86 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. “Transfection of mammalian cells using linear polyethylenimine is a simple and effective means of producing recombinant adeno-associated virus vectors”, Journal of Virological Methods 138 (2006) 85–98; as evidenced by Yue et al. “Revisit complexation between DNA and polyethylenimine — Effect of uncomplexed chains free in the solution mixture on gene transfection”, Journal of Controlled Release 155 (2011) 67–76; Sato et al. “Single-cell lineage tracking analysis reveals that an established cell line comprises putative cancer stem cells and their heterogeneous progeny”, March 2016, Scientific Reports, 6:23328, pages 1-11; and Damdindorj et al. “A Comparative Analysis of Constitutive Promoters Located in Adeno-Associated Viral Vectors”, August 2014, PLoS ONE 9(8): e106472, pages 1-10, as applied to claims 22-29, 74-85, 87-92, 94-105 above; and in further view of Durocher et al. Journal of Virological Methods 144 (2007) 32–40.
This rejection is newly applied.
Prior to the effective filing date of the instantly claimed invention, Durocher is relevant prior art for teaching a method for producing transfected cells that produce recombinant AAV vector comprising a nucleic acid that encodes a protein, comprising:
providing plasmids comprising nucleic acids encoding AAV packaging proteins (section 2.2, “The pAAV-ACG2 vector contains AAV2 rep and cap genes”) and nucleic acids encoding helper proteins (section 2.2, “The pHelper vector (Stratagene, Cedar Creek, TX) contains the helper functions of adenovirus (E2A, E4, VA RNA)”);
providing a plasmid comprising a nucleic acid that encodes a protein of interest (section 2.2, “The pAAV-GFP vector was obtained following the insertion of the cDNA encoding the Green Fluorescent Protein (GFP) into the pAAV-MCS vector”);
providing a solution comprising polyethylenimine (PEI) solution (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”);
mixing the plasmids with the PEI solution to produce a plasmid/PEI mixture (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”),
wherein said plasmids are in a molar ratio range of about 1:0.01 to about 1:100 (section 3.1, “A molar ratio of 1:1:1 of three plasmids [pAAV-GFP, pAAV-ACG2, pHelper] represents the optimal proportion and was used in the following studies”; see also Figure 4 on page 38, “A transfection mix composed of three plasmids (pAAV-GFP, pAAVACG2, pHelper) at a 1:1:1 weight ratio and PEI (DNA:PEI = 1:2)was transferred to the bioreactor”);

harvesting the transfected cells to produce a cell harvest (section 2.6, “For 12 well plate experiments, transfected cells were harvested and centrifuged to obtain the cell pellet. The cell pellet was then resuspended … ”); and
isolating the recombinant AAV vector form the cell harvest thereby producing recombinant AAV vector comprising a nucleic acid that encodes a protein of interest (section 2.6, “Resuspended cell pellets were subjected to three freeze–thaw cycles (freezing on dry ice followed by thawing in a 37◦C water bath) to release the virus. Cellular debris were removed by centrifugation. The supernatants were stored at −80◦C and used for viral titer determination.”; see also Figure 1 on page 36).
Durocher teaches the composition comprises a bioreactor (section 2.4, “Bioreactors were seeded at 0.25×106 cells/mL and transfected with the DNA/PEI complexes”).
Durocher teaches wherein the plasmid/PEI cell culture is incubated for a period of 3 days (i.e. 72 hours) (section 3.2, “293E cells were plated … or seeded … One milliliter of transfection mixture was then added to each cultures and the T-75 flask was incubated in a static manner while the 125-mL flask was agitated at 110 rpm. Three days after transfection, the transfected cells were harvested and analyzed by flow cytometry to determine transfection efficiency (GFP-positive cells) and processed to quantify infectious viral particles”).
Durocher teaches wherein said plasmid/PEI mixture has a PEI:plasmid weight ratio in the range of 2:1 (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”).

Durocher teaches wherein said cells are at a density of 0.5×106 cells/mL when contacted with the plasmid/PEI mixture (section 2.4, “Bioreactors were seeded at 0.25×106 cells/mL and transfected with the DNA/PEI complexes 24 h post-inoculation, when a density of 0.5×106 cells/mL was typically reached as described in small scale production of rAAV2 vectors.”).
Durocher teaches wherein viability of the cells when contacted with the plasmid/PEU mixture is greater than 60% (section 3.3, “It is worth mentioning that for the cells transfected at a density of 2×106 mL−1, viability at 96 hpt was lower (69%) compared to transfections performed at 0.5×106 (76%) and 1.0×106 (83%) cells/mL”).
Durocher teaches wherein the encoded helper proteins comprise adenovirus E2A, E4, and VA RNA (section 2.2, “The pHelper vector (Stratagene, Cedar Creek, TX) contains the helper functions of adenovirus (E2A, E4, VA RNA)”).
Durocher teaches wherein the total amount of plasmid comprising the nucleic acid that encodes a protein of interest and the plasmids comprising nucleic acids encoding AAV packaging proteins and nucleic acids encoding helper proteins is 1 µg per 0.5×106 cells (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”). Durocher further teaches transfecting cells at a density of 0.5×106 cells/mL in 19 mL of medium with the transfection mix (i.e. plasmid/PEI mixture) (section 2.3, “For the study on the effect of cell density on transfection efficiency and viral titer, 293F cells were seeded at 0.5×106, 1.0×106 and 2.0×106 cells/mL in 19 mL of FreeStyle medium and transfected with 1 mL of transfection mix.”). Since a density of 0.5×106 cells/mL in 19 mL of medium equates to 9.5×106 cells in 19 mL, and a transfection mix of 1 µg DNA per 0.5×106 cells 6 cells, Durocher teaches wherein the total amount of plasmid (i.e. DNA) is 19 µg plasmid for 19 mL of cells, which is equivalent to 1 µg plasmid per mL of cells.
Durocher teaches wherein the molar ratio of the plasmid comprising the nucleic acid that encodes a protein of interest to plasmids comprising nucleic acids encoding helper proteins is 1:1 (section 3.1, “A molar ratio of 1:1:1 of three plasmids [pAAV-GFP, pAAV-ACG2, pHelper] represents the optimal proportion and was used in the following studies”; see also Figure 4 on page 38, “A transfection mix composed of three plasmids (pAAV-GFP, pAAVACG2, pHelper) at a 1:1:1 weight ratio and PEI (DNA:PEI = 1:2)was transferred to the bioreactor”).
Durocher teaches wherein the plasmids comprise a first plasmid comprising the nucleic acids encoding AA V packaging proteins (section 2.2, “The pAAV-ACG2 vector contains AAV2 rep and cap genes”) and a second plasmid comprising the nucleic acids encoding helper proteins (section 2.2, “The pHelper vector (Stratagene, Cedar Creek, TX) contains the helper functions of adenovirus (E2A, E4, VA RNA)”).
Durocher teaches wherein the molar ratio of the plasmid comprising the nucleic acid that encodes a protein of interest to the first plasmid comprising the nucleic acids encoding AA V packaging proteins to the second plasmid comprising the nucleic acids encoding helper proteins is 1:1:1 (section 3.1, “A molar ratio of 1:1:1 of three plasmids [pAAV-GFP, pAAV-ACG2, pHelper] represents the optimal proportion and was used in the following studies”; see also Figure 4 on page 38, “A transfection mix composed of three plasmids (pAAV-GFP, pAAVACG2, pHelper) at a 1:1:1 weight ratio and PEI (DNA:PEI = 1:2)was transferred to the bioreactor”).
Durocher teaches that the AAV vector comprises AAV serotype 2 (i.e. AAV2) (ABSTRACT, “This paper describes successful productions of rAAV type 2”; section 2.2, “The pAAV-GFP vector was obtained following the insertion of the cDNA encoding the Green 
Durocher teaches wherein the AAV vector comprises two adeno-associated virus (AAV) inverted terminal repeats (ITRs) (section 2.2, “The pAAV-GFP vector was obtained following the insertion of the cDNA encoding the Green Fluorescent Protein (GFP) into the pAAV-MCS vector (Stratagene, Cedar Creek, TX) flanked by AAV-2 ITRs”).
Durocher teaches wherein the cells are subcultured to a cell density of 0.5×106 cells/mL prior to contact with the transfection mix (i.e. plasmid/PEI mixture) (section 2.3, “293F cells were seeded at 0.5×106, 1.0×106 and 2.0×106 cells/mL in 19 mL of FreeStyle medium and transfected with 1 mL of transfection mix”; see also section 2.4, “Bioreactors were seeded at 0.25×106 cells/mL and transfected with the DNA/PEI complexes 24 h post-inoculation, when a density of 0.5×106 cells/mL was typically reached as described in small scale production of rAAV2 vectors.”).
Durocher teaches wherein the cells are contacted with the plasmid/PEI mixture for 3 days after subculture (section 3.2, “293E cells were plated in a T-75 cm2 flask containing 19 mL of culture at a cell density of 0.5×106 mL−1 or seeded in a 125-mL shaker flask containing 19 mL of culture at the same cell density. One milliliter of transfection mixture was then added to each cultures and the T-75 flask was incubated in a static manner while the 125-mL flask was agitated at 110 rpm. Three days after transfection, the transfected cells were harvested”).
Durocher teaches wherein said cells are grown and maintained in a serum-free culture medium before and after contact with plasmid/PEI mixture (page 34, first paragraph, “The objective of this study was to develop a scalable method for production of rAAV in suspension, under serum-free conditions. Here, successful productions of rAAV-2 in bioreactors using triple transfection with serum-free media using cell lines, HEK293EBNA-1 (293E) and HEK293F (293F), respectively, are demonstrated. The developed process, based on triple transfection employing 6 cells/mL and transfected with the DNA/PEI complexes 24 h post-inoculation”).
Regarding claim 86, Reed and Yue do not teach suspension cell culture. Durocher teaches wherein said cells are in suspension culture (page 34, first paragraph, “The objective of this study was to develop a scalable method for production of rAAV in suspension, under serum-free conditions. Here, successful productions of rAAV-2 in bioreactors using triple transfection with serum-free media using cell lines, HEK293EBNA-1 (293E) and HEK293F (293F), respectively, are demonstrated. The developed process, based on triple transfection employing polyethylenimine (PEI) as DNA transporter, allowed for a serum-free production”; section 2.4, “Bioreactors were seeded at 0.25×106 cells/mL and transfected with the DNA/PEI complexes 24 h post-inoculation”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the AAV production method, as taught by Reed, so that the cells are grown and maintained in suspension, as taught by Durocher, with a reasonable expectation of success because Durocher successfully performs AAV production in suspension, serum-free conditions. An artisan would be motivated to perform said modification in order to perform large-scale production of AAV that suspension, serum-free cell culture as taught by Durocher enables (see Abstract of Durocher).
Regarding claim 93, Reed discloses that the cells are XDC293 cells, which are a derivative of HEK293 cells (section 3.1 on page 90). Yue teaches that the cells are 293 T cells (section 2.8 on page 69). Durocher teaches that the cells are HEK 293E cells and HEK 293F cells (ABSTRACT, “This paper describes successful productions of rAAV type 2 using suspension-growing human embryonic kidney (HEK293) cells in serum-free medium”; page 34, first paragraph, “Here, successful productions of rAAV-2 in bioreactors using triple transfection with serum-free media using cell prima facie obvious to one of ordinary skill in the art to substitute XDC293 cells, as taught by Reed, with HEK 293E cells and HEK 293F cells, as taught by Durocher, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to grow cells for AAV production in serum-free, suspension cell culture as taught by Durocher.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633